          Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS

In re GE ERISA LITIGATION                       )   Master File No. 1:17-cv-12123-IT
                                                )   CLASS ACTION
This Document Relates To:                       )
      ALL ACTIONS.                              )
                                                )
                                                )
                                                )

                 JOINT MOTION FOR APPROVAL OF CLASS ACTION
                         NOTICE AND PLAN OF NOTICE

       Pursuant to the Court’s order dated March 16, 2020, Plaintiffs Maria LaTorre, Robyn

Berger, Brian Sullivan, Frank Magliocca, Melinda Stubblefield, Kristi Haskins, Laura Scully,

Donald J. Janak, John Slatner, and Chip Knight (“Plaintiffs”) and Defendants submit this joint

motion for approval of the Parties’ class action notice (the “Notice”) and plan for distribution of

the Notice.

       By way of background, by the March 16 order and a subsequent March 17, 2020 order, this

Court granted Plaintiffs’ unopposed motion for class certification and appointed class

representatives and class counsel. The Court certified the Class pursuant to Federal Rule of Civil

Procedure 23(b)(1)(a) and (b) and ordered Plaintiffs and Defendants to “jointly submit to the court

their proposal for [the Notice], including the content and method for communicating the notice to

individual class members.” The proposed notice is attached hereto as Exhibit A.

       The parties have agreed on the content of the Notice and, as described in Section II below,

while they disagree regarding the potential method of distribution of the Notice, Defendants have

agreed to Plaintiffs’ proposal to avoid burdening the Court with unnecessary motion practice.

Plaintiffs propose that the Notice be sent to Class members by email for those whose email

addresses are known, and by U.S. mail for those without known email addresses.
           Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 2 of 9



I.      THE PROPOSED CLASS ACTION NOTICE SHOULD BE APPROVED

        Federal Rule of Civil Procedure 23(c)(2)(A) does not state any requirements for a notice

program pursuant to subsections (b)(1) and (b)(2). However, in the related context of certification

pursuant to Rule 23(b)(3), “the best notice that is practicable under the circumstances” must be

given, “including individual notice to all members who can be identified through reasonable

effort.” Fed. R. Civ. P. 23(c)(2)(B); In re Tyco Int'l, Ltd. Multidistrict Litig., 535 F. Supp. 2d 249,

258 (D.N.H. 2007).

        The notice must inform class members of: “(i) the nature of the action; (ii) the definition

of the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter

an appearance through an attorney if the member so desires . . . and ([v]) the binding effect of a

class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P. Rule 23(c)(2)(B); Bezdek v.

Vibram USA Inc., 79 F. Supp. 3d 324, 336 (D. Mass. 2015).1

        Here, the Notice complies with each requirement. The Notice informs the Class members

(i) that this is an action alleging that “Defendants breached their fiduciary duties and engaged in

prohibited transactions under” ERISA (Exhibit A at 1); (ii) about the precise definition of the Class

(Exhibit A at ¶4); (iii) that in addition to Plaintiffs’ allegations and the relief Plaintiffs seek,

Defendants deny any wrongdoing (Exhibit A at 1, Id. ¶6); (iv) that a class member may retain his

or her own attorney if desired (Exhibit A at ¶13); and (v) that the Class members will be “bound

by all rulings of the Court, any judgments the Court makes, and any court-approved settlement of

any of the claims in this Class Action.” Exhibit A at ¶9.



1
        Rule 23(b)(3) notices also require additional information that is not relevant to the current
certification including “(v) that the court will exclude from the class any member who requests
exclusion; (vi) the time and manner for requesting exclusion[.]” Class members may not request
exclusion under Rule 23(b)(1) and (2).

                                                   2
            Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 3 of 9



          The Notice also goes above and beyond these requirements and clarifies for the Class

members that there is no recovery at this time, that they need not take any action to remain a part

of the case, that Rule 23(b)(1) does not allow Class members to opt out, that the Class members

can visit a website or contact Plaintiffs’ counsel for more information, and that Class members

will receive an additional notice of and may file objections to any potential future resolution of

this Action. This Court previously approved a similar notice for a class that was certified under

Rule 23(b)(3). Allman v. American Airlines , Inc. Airline Pilot Benefit Program Variable Income

Plan, No. 14-cv-10138 (Docket No. 76).

          Accordingly, the content of the Notice should be approved.

II.       THE PLAN OF NOTICE SHOULD BE APPROVED

          Under the proposed Notice plan, each Class Member who can be identified through a

reasonable search of Defendants’ files containing participant data will be sent a copy of the

Notice.

          It is well-established that notice sent by first class mail is sufficient when the names and

addresses of the class members are known. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173-77

(1974); Manual for Complex Litigation § 21.311 (4th ed. 2004) (explaining that individual notice

via mail is preferred when names and addresses are known).

          Additionally, Courts in this District and elsewhere have approved notice via electronic mail

as an alternative to U.S. mail. See, e.g., Tracey v. Massachusetts Institute of Technology, No. 16-

cv-11620-NMG (D. Mass. Jan. 7, 2020) (approving class settlement notice sent by email to all

participating ERISA class members with known email addresses, and by U.S. mail to those without

known email addresses, see Docket No. 291 at 14); Morgan v. Pub. Storage, 301 F. Supp. 3d 1237,

1245 (S.D. Fla. 2016) (approving settlement notice program including “(1) email notice to all Class


                                                    3
          Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 4 of 9



members for whom [defendant] had email addresses; [and] (2) notice sent by U.S. first class mail

to those Class members for whom [defendant] did not have email addresses”).

       In an effort to minimize costs that may ultimately be paid by the Class in the event there is

a resolution in their favor, Class Counsel has issued requests for proposals (“RFPs”) from three

professional class action administrators to handle the distribution of the Notice. The RFPs have

requested estimates for the cost of distributing the Notice under two scenarios: (i) a paper mailing

to the approximately 220,000 Class members2 and (ii) an email notice for those whose email

addresses are known and a paper mailing by U.S. mail to those without known email addresses.

Plaintiffs have requested that the administrators respond to the RFPs respond by Friday, April 3,

2020 and provide a firm commitment that they will disseminate the notice within two weeks of

receiving the final Notice from Plaintiffs’ counsel.

       The class action administrator will provide the Notice to all known Class Members by U.S.

mail or email to those whose email addresses are known. Publication of the Notice will also be

provided via a web site that is listed on the Notice.

       Plaintiffs are seeking to provide the Notice in an effective manner that is as cost effective

as possible. In that regard, Plaintiffs submit that the Notice should be sent to Class members by

email for those whose email addresses are known, and by U.S. mail to those without known email

addresses, which is consistent with precedent in this District. See Tracey, No. 16-cv-11620-NMG.

       This class action involves an extremely large class and sending the Notice by email to even

a small percentage of the Class members could save significant resources for the Class. For

example, assuming a potential cost of postage of $0.47 per Notice, if even 25% of the Class


2
  After the RFP was issued to proposed class action administrators, Defendants’ counsel revised
their estimate of the number of class members to 211,000. That estimate continues to be subject
to further refinement.

                                                  4
          Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 5 of 9



members receive the Notice by email, then over 50,000 mail Notices will be avoided, saving

substantial costs to the Class. The RFP sent by Plaintiffs seeks estimates under both an all U.S.

Mail program and a split email/U.S. Mail program so the costs can be compared.

       In the event that the cost savings of sending a portion of the Notices by email is de minimus

or if the Administrator indicates that sending a portion of the Notices by email would create

unnecessary problems, Plaintiffs will request that the Administrator send all Notices by U.S. Mail.

Plaintiffs will notify Defendants of this decision prior to the distribution of the Notices.

       Defendants estimate that the Class may involve over 211,000 members. Defendants have

email addresses for approximately 60% of current participants in the entire Plan, but do not

currently know how many of those participants invested in the GE Funds, thus qualifying for Class

membership.

       Although Defendants believe that dividing notification has the possibility to create

inefficiencies and may cause confusion and/or delay (as opposed to the more straight-forward

method of proving all potential Class Members notice by mail), since the Notice provides that

any questions be directed to class counsel and the administrator (meaning that the Plaintiffs and

their administrator will address and be responsible for any possible delays or confusion of class

members), Defendants will not oppose Plaintiffs’ proposed method of notification.

III.   THE COURT SHOULD ESTABLISH DATES RELATED TO DISTRIBUTION
       OF THE NOTICE

       The Parties jointly propose deadlines for a schedule of events, including a date for

Defendants to provide data for members of the Class to Class Counsel and the class action

administrator, for notice to be sent to the Class, and for members of the Class to object to the Class.

As such, the Parties request that the Court establish the dates set forth below.




                                                  5
          Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 6 of 9



                       DATE                                          EVENT

 21 Calendar Days After Approval        Defendants to provide Class member address and e-mail
 of Notice and Plan of Notice           data and holdings in the Plan’s investments to the Class
                                        Action Administrator

 21 Days After Receipt of Class         Class Action Administrator to send Notice by U.S.
 member data from Defendants            mail and e-mail to the Class



IV.    CONCLUSION

       For the reasons stated above, the Court should approve the content of the Notice and the

parties respectfully request that the Court decide whether Plaintiff’s proposed notice plan, or

Defendant’s proposed notice plan, is appropriate.

Dated: March 27, 2020                         /s/ James O. Fleckner__________
                                              James O. Fleckner (BBO# 641494)
                                              Alison V. Douglass (BBO# 646861)
                                              GOODWIN PROCTER LLP
                                              100 Northern Avenue
                                              Boston, MA 02210
                                              Tel.: (617) 570-1000
                                              Fax: (617) 523-1231
                                              JFleckner@goodwinlaw.com
                                              ADouglass@goodwinlaw.com

                                              Counsel for Defendants General Electric Company
                                              and GE Asset Management Incorporated




                                                 6
Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 7 of 9



                           /s/ Jason M. Leviton___________
                           Jason M. Leviton (BBO #678331)
                           BLOCK & LEVITON LLP
                           260 Franklin Street, Suite 1860
                           Boston, MA 02110
                           Telephone: 617/398-5600
                           617/507-6020 (fax)
                           jason@blockesq.com

                           R. Joseph Barton
                           BLOCK & LEVITON LLP
                           1735 20th Street NW
                           Washington, DC 20009
                           Telephone: 202/734-7046
                           202/734-7046 (fax)
                           Jbarton@blockesq.com

                           Liaison Counsel for Plaintiffs

                           Orin Kurtz (admitted pro hac vice)
                           GARDY & NOTIS, LLP
                           Tower 56
                           126 East 56th Street, 8th Floor
                           New York, NY 10022
                           Telephone: 212/905-0509
                           212/905-0508 (fax)
                           okurtz@gardylaw.com

                           Lee Squitieri (admitted pro hac vice)
                           SQUITIERI & FEARON, LLP
                           32 East 57th Street, 12th Floor
                           New York, NY 10022
                           Telephone: 212/421-6492
                           212/421-6553 (fax)
                           lee@sfclasslaw.com

                           Evan J. Kaufman (admitted pro hac vice)
                           ROBBINS GELLER RUDMAN & DOWD LLP
                           58 South Service Road, Suite 200
                           Melville, NY 11747
                           Telephone: 631/367-7100
                           631/367-1173 (fax)
                           ekaufman@rgrdlaw.com




                              7
Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 8 of 9




                           Charles H. Field (admitted pro hac vice)
                           SANFORD HEISLER SHARP LLP
                           655 West Broadway, Suite 1700
                           San Diego, CA 92101
                           Telephone: 619/577-4252
                           619/577-4250 (fax)
                           cfield@sanfordheisler.com

                           Counsel for Plaintiffs and the Class




                              8
            Case 1:17-cv-12123-IT Document 178 Filed 03/27/20 Page 9 of 9



                                CERTIFICATE OF SERVICE

        I, Jason M. Leviton, hereby certify that the foregoing document was filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants this 27th day of March, 2020.


                                                     s/Jason M. Leviton                   _




                                                 1
ACTIVE/102803340.1
